DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 09/13/2022 is acknowledged.  The traversal is on the ground(s) that US2720180055887 does not teach the special technical feature of a composition comprising a GSK3 inhibitor, a TGF inhibitor, and a G9aHMTase inhibitor.  This is not found persuasive because Applicant’s argument is based on the fact that effective combinations also included a PKC inhibitor. However, the use need not be the same or even have the same nature as the special technical feature of the claims. All that is needed is the composition comprising the three inhibitors be known. Inclusion of a PKC inhibitor does not affect this. The effective use of the composition is not a consideration.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-11,13-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,16 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 references the use of the composition of claim 1. Claim 1 is a small molecule composition comprising 3 small molecules.  Claim 12 does not recite any positive, limiting steps for how the small molecule composition is to be used. Claim 18 (as well as claims 19, 24 and 25, depending from claim 12), limits the concentration or amount of each small molecule inhibitor in the composition. The limitations that reference “parts by weight” indicate a dry mix whereas the references to final concentration of weight to volume (micromolar) could refer to concentration in a solution or in a culture media. Thus, inclusion of “parts by weight” in the dependent claim brings into question what is encompassed by “using the composition of claim 1.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 16 and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro method for inducing isolated fibroblasts to directly reprogram into hepatocytes comprising culturing the isolated fibroblasts in a media comprising a GSK3 inhibitor, a TGF inhibitor, and a G9aHMTase inhibitor, does not reasonably provide enablement for in vivo embodiments or any other method of using the recited inhibitors to obtain hepatocytes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to altering the differentiation state of a fibroblast to that of a hepatocyte, directly without dedifferentiation to a intermediate, pluripotent state. The claims encompass doing so both in vivo and in vitro, do not require the transdifferentiation be obtained through a cell culture process, and are unlimited with regard to the identity of the GSK3 inhibitor, TGF inhibitor, and  G9aHMTase inhibitor.
The specification teaches use of 10 different combinations and concentrations of GSK3 inhibitors, TGF inhibitors, and G9aHMTase inhibitors. Each combination includes a GSK3 inhibitor, a TGF inhibitor, and a G9aHMTase inhibitor. While multiple specific inhibitors are taught to be effective for each class, each class is still overly broad and is not fully enabled for the broader genera. Rather than limit claims to the 2 or 3 inhibitors for each class that are exemplified, Applicant also has the option to add a functional limitation to the claims to effectively limit each class. 
For example, it is known in the art the TGF is a superfamily of signaling molecules with a variety of receptors and downstream signaling pathways (Huang, Biochemistry, 2014, 53:5737- 5749). TGF- is a superfamily comprised of over 30 members including Activins, Nodals, BMPs and GDFs. The TGF-signaling can occur through different types of pathways, SMAD and non-SMAD as well as different SMAD pathways. Heldin (2016, CSH Perspectives in Biology, 8:1-34) teaches, “Binding of a TGF- family member induces assembly of a heterotetramer complex of two type I and two type II receptors. There are seven human type I receptors and five type II receptors; individual members of the TGF- family bind to characteristic combinations of type I and type II receptors” (page 2, col 2). Different ligand/receptor combinations with varying affinities enable differential translation of morphogen gradients. Thus, there are a vast array of inhibitors that can act on different members of the superfamily and all are encompassed by the claims.
Similarly, the specification sets forth a genus of TGF inhibitors that act on different receptors and pathways (see paragraphs 116-129). The specification teaches, by working example, use of only SB431542, A83-01 and LY2109761 as effective in leading the transdifferentiation of fibroblasts to hepatocytes. 
With regard to the breadth of GSK3 inhibitors, the specification only teaches use of CHIR99021, BIO and TWS119 by example. CHIR99021 (CHIR) has a different effect on cells than other Wnt activators such as Wnt3A and Wnt1. As discussed by MacDonald (2009, Developmental Cell, 17:9-26), Wnts (ligands that activate the GSK3pathway are a family of secreted glycoproteins. Wnts prevent the degradation of b- catenin, which activates Wnt target genes. There are numerous Wnt signaling molecules along with several Wnt receptors. There are also multiple natural Wnt protein agonists that act through different, poorly understood mechanisms as well as Wnt inhibitors, which provide additional means of activating Wnt (by repressing the repressor). There are also a multitude of small molecule activators of Wnt signaling. Some Wnt signaling also affects FGF signaling (see Katoh, Cancer Biology and Therapy, 2006, 5:1059-1064). Katoh teaches the plethora of Wnts and FGFs that occur in humans and discusses the complexity of the pathways and their modulation. There are various ways one can modulate Wnt signaling and different modulators act through different mechanisms and affect different Wnts with differing levels of modulation (see Willert, CSH Perspectives in Biology, 2012, 4:1-13). CHIR is a highly potent inhibitor of GSK3 and is highly selective. The specification lists 11 different GSK3inhibitors with different specificities and activities on other pathways (see paragraphs 102-113) but only supports CHIR99021, BIO and TWS119 as being effective in the claimed method.
	The claims encompass any method of inducing fibroblasts into hepatocytes that merely ‘uses’ the claimed inhibitor combination. More specifically, the specification discusses in vivo administration of the inhibitors to causes transdifferentiation of the cells. The specification falls short of carrying out an in vivo administration of the inhibitors and does not support any effective modes of delivery, concentrations, means of controlling specificity etc such that the skilled artisan would know how to carry out the method and effectively and usefully transdifferentiate fibroblasts into hepatocytes. The art supports that there are many types of fibroblasts in the body and the claims reference these at claim 16. The specification purports that the inhibitors can be formulated for in vivo delivery using flavorings, fragrances, solvents and microemulsions. Claim 26 recites that the composition of claim 12 (that comprising the 3 inhibitors) is for treating organs other than the liver. While this is an intended use recitation, it breathes life into the claim and encompasses transdifferentiating non-liver fibroblasts into hepatocytes in organs other than the liver.  The skilled artisan would not know how to treat diseases or even know what the effect would be of generating hepatocytes outside of the liver.
For these reasons, the specification is enabling for an in vitro method, using cell culture, wherein fibroblasts are directly reprogrammed to become hepatocytes but not for the full breadth of the claim. Applicant is encouraged to consider the language set forth in the above, scope of enablement paragraph. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632